Citation Nr: 1756425	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 13-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right elbow disorder.

2. Entitlement to service connection for a left elbow disorder.

3. Entitlement to service connection for left foot plantar fasciitis.

4. Entitlement to increased disability ratings for service-connected right knee disabilities. 

5. Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for a left knee disorder.

7. Entitlement to service connection for a right wrist disorder.




8. Entitlement to service connection for a chronic disability manifested by vertigo, to include a qualifying chronic Persian Gulf War disability. 

9. Entitlement to service connection for sarcoidosis.

10. Entitlement to service connection for sleep apnea.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for a right elbow disorder.

The appeal is dismissed with respect to the claim of entitlement to service connection for a left elbow disorder.

The appeal is dismissed with respect to the claim of entitlement to service connection for left plantar fasciitis.

The appeal is dismissed with respect to the claim of entitlement to increased disability ratings for service-connected right knee disabilities.

Service connection for a left knee disability is granted.

Service connection for a right wrist disability is denied.

Service connection for a chronic disability manifested by vertigo is denied.

Service connection for sarcoidosis is denied.

Service connection for sleep apnea is denied.



FINDINGS OF FACT

1. On the transcript of the Board hearing, the Veteran withdrew his appeal to the extent of the claims of entitlement to service connection for a right elbow disorder, a left elbow disorder, and left foot plantar fasciitis, and his claim of entitlement to increased disability ratings for his service-connected right knee disabilities.

2. A left knee disorder is related to a service-connected disability.

3. Right wrist arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; the Veteran's right wrist disorder has been attributed to the known clinical diagnoses of carpal tunnel syndrome and arthritis; a right wrist disorder is not related to an injury or disease in service.

4. The Veteran does not have a chronic disability manifested by vertigo, to include a qualifying chronic Persian Gulf War disability.

5. Sarcoidosis is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; the Veteran's symptoms have been attributed to a known clinical diagnosis; sarcoidosis is not related to injury or disease in service.

6. Sleep apnea is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; the Veteran's symptoms have been attributed to a known clinical diagnosis; sleep apnea is not related to injury or disease in service.





CONCLUSIONS OF LAW

1. To the extent of the claim of entitlement to service connection for a right elbow disorder, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. To the extent of the claim of entitlement to service connection for a left elbow disorder, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. To the extent of the claim of entitlement to service connection for left plantar fasciitis, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. To the extent of the claim of entitlement to increased disability ratings for service-connected right knee disabilities, the criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. A left knee disorder is proximately due to or a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

6. A right wrist disorder was not incurred in service; right wrist arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).





7. The basic service connection criteria (current chronic disability) have not been met with respect to the claimed vertigo. 38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8. Sarcoidosis was not incurred in service. 38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9. Sleep apnea was not incurred in service. 38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from September 1975 to September 1978 and from October 1990 to August 1991. He had subsequent service in the National Guard, which involved periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Atlanta, Georgia.

In August 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent RO adjudication and he waived RO consideration of that evidence. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


Withdrawn Claims

Entitlement to service connection for a right elbow disorder.

Entitlement to service connection for a left elbow disorder.

Entitlement to service connection for left foot plantar fasciitis.

Entitlement to increased disability ratings for service-connected right knee disabilities. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. 

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, on the transcript of the Board hearing, the Veteran withdrew the appeal of the claims of entitlement to service connection for a right elbow disorder, a left elbow disorder, and left foot plantar fasciitis, as well as a claim of entitlement to increased disability ratings for his service-connected right knee disabilities. See also VA 21-4138 (Statement In Support of Claim) received September 14, 2016. Hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to those claims. Accordingly, the Board does not have jurisdiction to review them on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn with respect to these claims, the Board finds that dismissal is appropriate.


Service connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases). See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). 

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Before becoming entitled to status as a claimant for VA benefits, an appellant must first demonstrate by a preponderance of the evidence (1) that he or she is a "veteran," or (2) "veteran" status for the person upon whose military service the claim for VA benefits is predicated. Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for a left knee disorder

Service treatment records reveal no complaints, clinical findings, or diagnoses pertinent to a left knee disorder. Service connection is in effect for a right knee disability based on a recorded injury in August 1986 while playing basketball. Treatment reports pertinent to that injury do not mention the left knee. 

A December 20, 1996, Private Treatment Note reveals the Veteran's complaint that he had given up playing basketball after a long progressive problem with his knees. This began in 1987 with the left knee and then more recently with both knees. X-ray films showed only some narrowing of the patella-femoral joints, and small spur at the lower pole of the patella. The impression was chondromalacia patella, bilateral (VBMS record 12/16/2010). 

A January 22, 2007, Private Treatment Report reveals complaint of bilateral knee pain for 20 years or more (VBMS record 12/20/2010). 

The report of a September 2011 VA Knee Examination reveals the Veteran's complaint of the left knee having pain with running in service and it had progressed over the years to persistent pain at present. The examiner diagnosed left knee strain. The examiner opined that it would be only with resort to speculation to opine whether or not the left knee condition was caused or aggravated to any degree by his military service. 

According to the examiner, medical literature does not support a cause and effect relationship between the environmental exposure of Southwest Asia and the subsequent development and/or persistence of independent musculoskeletal joint conditions such as knee strain. The examiner opined that there is no current objective evidence that any of the Veteran's current knee conditions was caused or aggravated to any degree by his environmental exposures during deployment in Southwest Asia/Gulf War. The examiner reasoned further that the service treatment records are silent for any left knee injury, symptoms, treatment, or diagnosis, including the redeployment examination, dated April 22, 1991. There was no current objective evidence that the Veteran's left knee condition was caused or aggravated to any degree by his military service.

A February 25, 2013, Physician Note reveals complaint of bilateral knee pains (VBMS record 10/26/2013). 

A June 3, 2013, bilateral knee X-ray reveals small joint effusions and advanced osteoarthritic changes of both knees, primarily involving the medial and patellofemoral compartments, as well as worsening left patellofemoral osteoarthritic changes with mild lateral subluxation of the patella (VBMS record 07/25/2014). 

An October 2014 letter from T. Lane, MD, states that he first saw the Veteran in August 2013 with advanced arthritis in both knees. The right knee was hurting a little more, and he underwent right knee replacement. He subsequently made excellent progress but continued to experience pain primarily in the left knee where he had significant arthritis. He had greater than normal pain in the service-connected right knee because of a tendency to shift weight to the right knee from his arthritic nonservice-connected left knee (VBMS record 09/14/2016). 

An October 1, 2015, VA Orthopedic Consult reveals the examiner's interpretation of X-rays of December 5, 2014, as showing severe tricompartmental osteoarthritis with bone-on-bone appearance of the medial tibiofemoral compartment. The Veteran had questioned why his right knee was service-connected and his left knee was not. The examiner opined that it was more likely than not that the left knee had become as profoundly arthritic as the right knee, and that due to the trauma incurred on the right knee, and the years of compensating for the right knee, this prevented recovery of the left knee. 

At the Board hearing, the Veteran testified that he originally injured his left knee on active duty in late 1990 or early 1991. He also testified that his service-connected right knee disorder contributed to the left knee symptomatology by making him put more pressure on the left knee (VBMS record 09/14/2016). 

A September 2016 letter from B. Bearden, MD, states that the left knee has complete loss of medial joint space and advanced osteoarthritis. While it is impossible to know the major etiology of the arthritis in his knee, Dr. Bearden opined that it is as likely as not that his increased use of the left knee due to his bad service-connected right knee aggravated the chronic condition of osteoarthritis of the left knee (VBMS record 09/14/2016).

After a review of all of the evidence, the Board finds that the Veteran's left knee disorder is etiologically related to his right knee disorder. There is no medical opinion that conflicts with that of Dr. Bearden or the October 2015 VA examiner. 

While the October 2015 examiner addresses an aggravation theory of etiology, the opinion does not refute or conflict with a causation theory of etiology. The Board resolves this reasonable doubt in favor of the claim and concludes that service connection for a left knee disorder is warranted. As this represents the full benefit sought on appeal, there are no further duties to notify or assist. 

Entitlement to service connection for a right wrist disorder

Service treatment records reveal no disease or injury of the right wrist during active duty service. A December 6, 2003, Line of Duty Determination reveals that the Veteran reported for inactive duty training and was performing work on the morning of Saturday, October 4, 2003. He was in the laundry room drilling a hole in an existing concrete block wall for purpose of installing an exhaust vent pipe for a dryer machine. Suddenly the end of the drill bit got stock in the wall and the part being held in his right hand began spinning, causing his right hand to twist. He sought medical treatment the following morning with a swelling wrist. This injury was ruled in the line of duty (VBMS record 03/29/2010). 

The Board emphasizes the more restrictive requirements applicable to periods of ACDUTRA and INACDUTRA as compared to active duty service. The law applicable to active duty service establishes "veteran" status without further requirements. Moreover, it permits a grant of service connection simply by evidence establishing an etiological relationship between an injury or disease in service and a post-service disability. The law pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant have become disabled "during" the period of ACDUTRA or INACDUTRA in which the injury or disease occurred. Moreover, the claimant bears the burden of establishing that this event has occurred before "veteran" status is granted. 38 U.S.C.A § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran." Therefore, establishing "veteran" status for the specific duty period is a prerequisite. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). Moreover, an examination must have been conducted at entry into the duty period in which the injury occurred. Here, there was no examination at entry into the period of INACDUTRA in question. Accordingly, the presumption of soundness does not attach to that period. 

The presumption of aggravation (38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2017)) and the presumption of service connection for specific chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including arthritis, can never apply to periods of ACDUTRA and INACDUTRA.

The Board finds that "veteran" status has not attached to the period of INACDUTRA in October 2003. The report of a May 2010 VA Joints Examination reveals the Veteran's report that the pain in the right wrist resolved a few weeks after the injury and he had not had a problem since. He denied stiffness, weakness, instability, heat, redness, subluxation, dislocation, or flare-ups. He denied any current treatment. He denied use of any assistive devices. He denied any effect on his occupation or daily activities. There was no tenderness to palpation of the right wrist. There was no gross deformity. There is no erythema, increased temperature, or swelling. Right hand grip strength was 5/5. Strength with dorsiflexion and palmar flexion of the wrist was 5/5. No medical opinion was deemed indicated as no clinical problem was identified. 

Undated correspondence received from the Veteran in August 2011 states "My right wrist was injured during military service. I seen a doctor at the base during that time. I haven't seen a doctor since that time. My wrist is alright."

A February 25, 2013, Physician Note reveals complaint of right wrist pain, which was deemed secondary to carpal tunnel syndrome (VBMS record 10/26/2013). 

A February 28, 2013, Occupational Therapy Note reveals complaint of pain at the right wrist, thumb, and elbow. The Veteran was working in a job that required more physical use of the arms. He reported that he initially injured the right arm in the National Guard. The occupational therapist found his symptoms indicative of scapho-lunate and scaphoid arthritis or ligament inter-carpal inflammation from having to perform a manual job with an old hand injury. Pain was primarily in the area of the scaphoid. The Veteran also had limited shoulder and elbow range of motion, which may also be causing him to over use his forearm and wrist (VBMS record 10/26/2013). 

A June 4, 2013, right wrist X-ray reveals mild degenerative joint disease in the radiocarpal joint; mild-to-moderate degenerative arthritic changes involving the navicular trapezium articulation and trapezium first metacarpal articulation; and, no periarticular soft tissue calcification (VBMS record 07/25/2014).

A September 2016 letter from B. Bearden, MD, states that the Veteran reported that his right wrist pain started after a twisting injury while using a drill. He has chronic pain in the wrist now. Dr. Bearden opined that it is as likely as not that the current condition in his wrist is secondary to his injury while using a drill. The rationale is "We know that twisting injuries can cause ligamentous injury to the wrist" (VBMS record 09/14/2016). 

As set out above, it is not sufficient to show that a post-service disability is related to an INACDUTRA injury. Under VA law, "injury" and "disability" are distinct concepts. For an individual who was not on active duty at the time of an injury, but was serving on INACDUTRA, it must be established that the individual became disabled during the period of INACDUTRA in which the line of duty injury was incurred. Here, the evidence establishes that the Veteran had no right wrist disability when examined on multiple occasions after the injury. In May 2010, several years after the injury, an examination of the right wrist found no clinical problem whatsoever. The statement of Dr. Bearden that the Veteran started having pain after the twisting injury does not directly assert that such pain was a manifestation of a chronic disability in existence during the period of INACDUTRA. To the extent this is implied, the statement does not account for the multiple times after the injury (May 2010 and August 2011) when the Veteran denied right wrist symptoms and was found to have no diagnosable condition. Moreover, the opinion does not account for the diagnosis of carpal tunnel syndrome in February 2013 and the attribution of right wrist symptoms to that diagnosis. 

The statement of the VA occupational therapist, that the current symptoms result from having to perform a manual job with an old hand injury, is not probative of the incurrence of a right wrist disability during INACDUTRA. It is undisputed that the Veteran injured his wrist during that period. To the extent this statement implies incurrence of a right wrist disability during INACDUTRA, it is outweighed by normal examinations noted above, which strongly indicate that a right wrist disability was not incurred during that period of INADUTRA. 

In sum, while there is a medical opinion which purports to relate a current right wrist disorder to a temporally remote INACDUTRA injury, it does not suggest that a right wrist disability actually began during that period of INACDUTRA. The Board finds that a preponderance of the evidence is against actual onset of a right wrist disability during the period of INACDUTRA in October 2003. Accordingly, the Board concludes that service connection is not warranted for a right wrist disorder. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a chronic disability manifested by vertigo, to include a qualifying chronic Persian Gulf War disability

Service treatment records are silent for any complaints, clinical treatment, or diagnoses pertinent to the claimed vertigo. Indeed, the Veteran denied any history of, or current, dizziness or fainting spells in June 1983, April 1991, January 1995, and December 1999. 

A December 8, 1992, Admission Note for St. Joseph's Hospital reveals complaint of vertigo with a reported history of the same in the past. The Veteran was reportedly lifting weights when onset occurred. He reported dizzy spells and the room spinning (VBMS record 05/20/2010). 

A July 12, 2006, letter from R. Allen, MD reveals he had treated the Veteran in the previous several years for unrelated issues. He was in that day for evaluation of vertigo. Three weeks previous, he had arisen from a reclined position and developed vertigo and nausea. It would happen when he was sitting up or lying down. In 1991 and 1992, he had positional vertigo and he had some testing that did not show anything. He was told he had positional vertigo; and, it went away. Dr. Allen performed a Hallpike Dixon maneuver and could not get any vertigo to come on. He diagnosed benign positional vertigo which had resolved "as often these do" (VBMS record 12/29/2010). 

A May 20, 2010, VA Audiology Note reveals complaint of occasional vertigo, maybe 3 episodes of vertigo a year (VBMS record 06/07/2010). 

The report of a June 2010 VA Audiology Examination reveals the Veteran's complaint of vertigo, described as a spinning sensation, occurring a couple of times a year, lasting for a few hours. He first had this in Saudi Arabia in the service.

The report of a September 2011 VA Gulf War Examination reveals the Veteran's complaint of benign positional vertigo, described as a stable post-service condition. 

A February 25, 2013, Physician Note reveals that the Veteran reported no dizziness or syncope (VBMS record 10/26/2013). 

After a review of all of the evidence, the Board finds that there is no current chronic disability manifested by vertigo. 

Vertigo is defined as an illusory "sense" that either the environment or one's own body is revolving; it may result from disease of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system. See Dorland's Illustrated Medical Dictionary 2080 (31st ed. 2007).

The Board notes that medical definition of vertigo as a "sense" that may result from a disease, weighs against an interpretation of vertigo as a disorder or disability in itself. Service connection would not generally be granted for a symptom or "sense," such as vertigo. Here, the Veteran's symptoms have been medically described as "resolved" benign positional vertigo. This description does not suggest that there is any underlying disability, including a qualifying chronic Gulf War disability. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case here. 

Entitlement to service connection for sarcoidosis

Service treatment records are silent for any complaints, clinical treatment, or diagnoses pertinent to the claimed sarcoidosis. 

Private Outpatient Records substantiate a current diagnosis of sarcoidosis. A diagnosis was rendered on February 19, 2009 (VBMS record 12/16/2010 at 12). However, an April 2, 2009, note from L. Lee, MD states that a March 2009 chest X-ray showed no acute disease. 

A January 19, 2010, Eye Examination reveals a history of sarcoid disease but with no evidence of any acute inflammatory process at that time (VBMS record 05/06/2010).

A July 22, 2011, Physician Note reveals a history of sarcoidosis which is stable (VBMS record 10/26/2013). 

The report of a September 2011 VA Gulf War Examination reveals a description of sarcoidosis as a stable post-service condition. 

A March 1, 2012, Physician Note reveals a history of sarcoidosis, but no new symptoms and no medications (VBMS record 10/26/2013). 

A February 25, 2013, Physician Note reveals complaint of stable sarcoidosis (VBMS record 10/26/2013). 

At the Board hearing, the Veteran testified that he was first diagnosed with sarcoidosis in 1998. He acknowledged that he had no symptoms of sarcoidosis in service, but attributed his subsequent development of the disease to environmental toxins sin the Persian Gulf. 

After a review of all of the evidence, the Board finds that there is no relationship between the post-service onset of sarcoidosis and an injury or disease in service. The Veteran does not assert that the 1998 diagnosis was during any period of National Guard ACDUTRA or INACDUTRA. 

The Veteran asserts that sarcoidosis is related to exposure to environmental contaminants during his Gulf War service. However, there is no presumption related to sarcoidosis based on Gulf War service. Sarcoidosis is a known clinical diagnosis. There is no medical opinion that purports to relate post-service onset of sarcoidosis to service. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Shinseki, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as sarcoidosis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and training and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sarcoidosis and service.

The Board acknowledges that the Veteran's spouse has been identified as being a nurse. While she has submitted written statements and sworn testimony, she has made no argument regarding service incurrence of sarcoidosis and she has not described any medical expertise in this particular disease. 

In sum, the Board finds that the Veteran's history of sarcoidosis is not related to service. Therefore, the Board concludes that service connection for sarcoidosis is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for sleep apnea

Service treatment records are silent for any complaints, clinical treatment, or diagnoses pertinent to the claimed sleep apnea. 





Private Outpatient Records substantiate a current diagnosis of sleep apnea. A diagnosis of sleep apnea was rendered on September 13, 2007 (VBMS record 12/16/2010 at 16). 

The report of a September 2011 VA Gulf War Examination reveals a description of sleep apnea as a stable post-service condition. 

After a review of all of the evidence, the Board finds that there is no relationship between post-service onset of sleep apnea and an injury or disease in service. 

To the extent the Veteran relates sleep apnea to environmental contaminants during his Gulf War service, there is no medical opinion that supports this etiology. 

The Board finds that relating a current diagnosis of sleep apnea to a remote event in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and training and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the post-service onset of sleep apnea and service.

In sum, the Board finds that, sleep apnea has been attributed to a known clinical diagnosis, and that sleep apnea is not related to injury or disease in service. In light of these findings, the Board concludes that service connection for sleep apnea is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





REMAND

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Service treatment records and personnel records confirm that the Veteran served in Saudi Arabia during the Persian Gulf War. 

The Veteran's records from April 2010 contain varying diagnoses and etiologies concerning the nature of the Veteran's psychiatric symptoms. 

An April 2011 VA PTSD examination report, which was prepared in order to ascertain whether the Veteran had a psychiatric disorder related to active duty service, included test results indicating that the Veteran did not meet criteria for PTSD. He met neither the criterion B, C, nor D, of the DSM-IV diagnosis. The diagnosis was depressive disorder NOS. The examiner concurred with the psychiatric evaluation from May 2010 which reported the veteran's depression seems situational, related to his job layoff and financial worries. There was no objective or clinical evidence that his mental condition was related to his military experiences. 

However, records created and associated with the claims file since that time include VA Psychiatry Notes throughout most of 2015 include diagnoses of depression and other specified trauma and stressor-related disorder. Starting in November 2015, a diagnosis of PTSD is included. Similar diagnoses are reported in December 2015, March 2016, April 2016, May 2016, June 2016, July 2016, and August 2016 (VBMS record 09/14/2016). 

Thus, the evidence since late 2015 demonstrates that the Veteran has been receiving ongoing treatment by VA psychologists and other clinicians for PTSD, and these reports discuss the Veteran's reports of experiencing fear and suspiciousness when in the presence of people who remind him of individuals encountered during his service in the Persian Gulf. 

The Board finds that the Veteran had the type of service contemplated under 38 C.F.R. § 3.304(f)(4) as placing him in fear of hostile military or terrorist activity. His service in the Gulf War was in close proximity to the front lines and reasonably establishes such service. 

In view of the above, the Board finds that additional development is needed to resolve the contradictions in the medical record. No attempt has been made to obtain a supplemental psychiatric examination and/or medical opinion from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD, or to confirm that the Veteran's symptoms are related to the claimed stressor. In light of substantiation of a potential in-service stressor, and competent evidence that a current disability may be related to that stressor, such evidentiary development is necessary fully and fairly adjudicate the Veteran's claim. See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

Accordingly, the PTSD claim is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Schedule an appropriate VA examination to be conducted by a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is asked to provide all appropriate diagnoses. If PTSD is diagnosed, the examiner is asked to state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed stressor involving fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD; and, whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's symptoms are related to the claimed stressor.

If PTSD is not diagnosed, the examiner is requested to offer an opinion as to whether any other psychiatric disorder is it is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to an injury or disease in service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 


Department of Veterans Affairs


